Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Smith et al. (GB 2550242 A). 
In regards to claim 1, Smith teaches a vehicle notification apparatus configured to make a notification for an occupant of a vehicle depending on a running status of the vehicle, such as a display (Abstract; Page 4, lines 1-7).  The vehicle notification apparatus comprising a vehicle status determination device configured to determine, on a basis of a predetermined threshold, whether the running status of the vehicle is a status for which a notification is to be made, for example the vehicle may determine the threshold of a steering wheel angle and thereafter determine if a notification related to the steering wheel angle is displayed (Page 17, lines 6-14), disabling the input notification accordingly.  Furthermore,  a display device configured to display a predetermined notification in a case where the vehicle status determination device determines that the running status of the vehicle is the status for which the notification is to be made (Page 4, lines 4-7;Page 14, lines 8-12;Page 15, lines 10-16), i.e. when the driver actuates the touchscreen display, a notification icon responds accordingly to indicate the activation of the said command.  Smith then teaches a steering wheel sensor configured to detect a rotation angle of a steering wheel of the vehicle while the display device is displaying the predetermined notification, and a calculation control device configured to perform an - 42 -118075977243410.000253 A04561US00operation of supplementing or changing the displayed predetermined notification on a basis of the rotation angle of the steering wheel detected by the steering wheel sensor (Page 14, lines 8-12. Line 16-21); in other words, once the vehicle steering wheel is at a predetermined angle, the touch sensitive icons are disabled, and prevented from being actuated, until the steering wheel is turned to another predetermined threshold angle, different from the previous angle.
In regards to claim 2, Smith teaches the operation is an operation in which the display device extends displaying the predetermined notification in response to an instruction from the calculation control device, i.e. the display icon(s) settings on the steering wheel may be actuated accordingly as the user touches, their respective touchscreen areas, further illuminating and actuating a corresponding action (Page 14, lines 8-12).
In regards to claim 13, Smith teaches  vehicle notification apparatus configured to make a notification for an occupant of a vehicle depending on a running status of the vehicle(Abstract; Page 4, lines 1-7).  Smith teaches the vehicle notification apparatus comprising, circuitry configured to determine, on a basis of a predetermined threshold, whether the running status of the vehicle is a status for which a notification is to be made a display device configured to display a predetermined notification in a case where the vehicle status determination device determines that the running status of the vehicle is the status for which the notification is to be made (Page 4, lines 4-7;Page 14, lines 8-12;Page 15, lines 10-16), i.e. when the driver actuates the touchscreen display, a notification icon responds accordingly to indicate the activation of the said command.  Furthermore, Smith then teaches a steering wheel sensor configured to detect a rotation angle of a steering wheel of the vehicle while the display device is displaying the predetermined notification, and a calculation control device configured to perform an - 42 -118075977243410.000253 A04561US00operation of supplementing or changing the displayed predetermined notification on a basis of the rotation angle of the steering wheel detected by the steering wheel sensor (Page 14, lines 8-12. Line 16-21); in other words, once the vehicle steering wheel is at a predetermined angle, the touch sensitive icons are disabled, and prevented from being actuated, until the steering wheel is turned to another predetermined threshold angle, different from the previous angle.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (GB 2550242 A) in view of Nogimori (US 20180257565 A1).
In regards to claim 3, Smith fails to teach a sound output device, wherein the sound output device is configured to output, in a cabin of the vehicle, a sound for making a notification for the occupant, and wherein the operation is an operation in which the sound   output device outputs a notification sound in response to an instruction from the calculation control device.  Nogimori on the other hand teaches  a sound output device, wherein the sound output device is configured to output, in a cabin of the vehicle, a sound for making a notification for the occupant (Paragraph 77), and wherein the operation is an operation in which the sound output device outputs a notification sound in response to an instruction from the calculation control device (Paragraph 77).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nogimori’s teaching with Smith’s teaching in order to enable an alternate means to notify a driver about a condition of a vehicle.
In regards to claim 4, Smith fails to teach a sound output device, wherein the sound output device is configured to output, in a cabin of the vehicle, a sound for making a notification for the occupant, and wherein the operation is an operation in which the sound   output device outputs a notification sound in response to an instruction from the calculation control device.  Nogimori on the other hand teaches  a sound output device, wherein the sound output device is configured to output, in a cabin of the vehicle, a sound for making a notification for the occupant (Paragraph 77), and wherein the operation is an operation in which the sound output device outputs a notification sound in response to an instruction from the calculation control device (Paragraph 77).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nogimori’s teaching with Smith’s teaching in order to enable an alternate means to notify a driver about a condition of a vehicle.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (GB 2550242 A) in view of Bai Ping et al.  (CN 109177911 A).
In regards to claim 5, Smith fails to teach the vehicle status determination device is a rear-of-vehicle determination device, wherein the rear-of-vehicle determination device is configured to detect whether an obstacle is present behind the vehicle, and wherein, the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the rear-of-vehicle determination device determines that the obstacle is present behind the vehicle.  Bai Ping on the other hand teaches the vehicle status determination device is a rear-of-vehicle determination device, wherein the rear-of-vehicle determination device is configured to detect whether an obstacle is present behind the vehicle, and wherein, the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the rear-of-vehicle determination device determines that the obstacle is present behind the vehicle, such as determining a threshold distance of a detected obstacle relative to the vehicle and alert the driver to maneuver the vehicle accordingly (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bai Ping’s teaching with Smith’s teaching in order to enable an alternate means to notify a driver about a condition of a vehicle.
In regards to claim 6, Smith fails to teach the vehicle status determination device is a rear-of-vehicle determination device, wherein the rear-of-vehicle determination device is configured to detect whether an obstacle is present behind the vehicle, and wherein, the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the rear-of-- 45 -A04561US00vehicle determination device determines that the obstacle is present behind the vehicle.  Bai Ping on the other hand teaches the vehicle status determination device is a rear-of-vehicle determination device, wherein the rear-of-vehicle determination device is configured to detect whether an obstacle is present behind the vehicle, and wherein, the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the rear-of-vehicle determination device determines that the obstacle is present behind the vehicle, such as determining a threshold distance of a detected obstacle relative to the vehicle and alert the driver to maneuver the vehicle accordingly (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bai Ping’s teaching with Smith’s teaching in order to enable an alternate means to notify a driver about a condition of a vehicle.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (GB 2550242 A) in view of Nogimori (US 20180257565 A1) as applied to claims 3 & 4 above, and further in view of Bai Ping et al. (CN 109177911 A).
In regards to claim 7, Smith modified fails to teach the vehicle status determination device is a rear-of-vehicle determination device, wherein the rear-of-vehicle determination device is configured to detect whether an obstacle is present behind the vehicle, and wherein, the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the rear-of-vehicle determination device determines that the obstacle is present behind the vehicle.  Bai Ping on the other hand teaches the vehicle status determination device is a rear-of-vehicle determination device, wherein the rear-of-vehicle determination device is configured to detect whether an obstacle is present behind the vehicle, and wherein, the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the rear-of-vehicle determination device determines that the obstacle is present behind the vehicle, such as determining a threshold distance of a detected obstacle relative to the vehicle and alert the driver to maneuver the vehicle accordingly (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bai Ping’s teaching with Smith modified’s teaching in order to enable an alternate means to notify a driver about a condition of a vehicle.
In regards to claim 8, Smith modified fails to teach the vehicle status determination device is a rear-of-vehicle determination device, wherein the rear-of-vehicle determination device is configured to detect whether an obstacle is present behind the vehicle, and wherein, the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the rear-of-- 45 -A04561US00vehicle determination device determines that the obstacle is present behind the vehicle.  Bai Ping on the other hand teaches the vehicle status determination device is a rear-of-vehicle determination device, wherein the rear-of-vehicle determination device is configured to detect whether an obstacle is present behind the vehicle, and wherein, the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the rear-of-vehicle determination device determines that the obstacle is present behind the vehicle, such as determining a threshold distance of a detected obstacle relative to the vehicle and alert the driver to maneuver the vehicle accordingly (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bai Ping’s teaching with Smith modified’s teaching in order to enable an alternate means to notify a driver about a condition of a vehicle.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (GB 2550242 A) in view Gohng et al. (US 20120326967 A1).
In regards to claim 9, Smith fails to teach the vehicle status determination device is a front-of-vehicle determination device, wherein the front-of-vehicle determination device is configured to detect a lane of a road on which the vehicle is running, wherein the calculation control device is configured to determine whether the vehicle departs from the lane on a basis of the lane detected by the front-of-vehicle determination device, and wherein the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the calculation control device determines that the vehicle departs from the lane. Gohng on the other hand teaches the vehicle status determination device is a front-of-vehicle determination device, wherein the front-of-vehicle determination device is configured to detect a lane of a road on which the vehicle is running, wherein the calculation control device is configured to determine whether the vehicle departs from the lane on a basis of the lane detected by the front-of-vehicle determination device, and wherein the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the calculation control device determines that the vehicle departs from the lane (Paragraph 74).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gohng’s teaching with Smith’s teaching in order to enable an alternate means to notify a driver about a condition of a vehicle.
In regards to claim 10, Smith fails to teach the vehicle status determination device is a front-of-vehicle determination device, wherein the front-of-vehicle determination device is    configured to detect a lane of a road on which the vehicle is running, wherein the calculation control device is configured to determine whether the vehicle departs from the lane on a basis of the lane detected by the front-of-vehicle determination device, and wherein the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the calculation control device determines that the vehicle departs from the lane. Gohng on the other hand teaches the vehicle status determination device is a front-of-vehicle determination device, wherein the front-of-vehicle determination device is    configured to detect a lane of a road on which the vehicle is running, wherein the calculation control device is configured to determine whether the vehicle departs from the lane on a basis of the lane detected by the front-of-vehicle determination device, and wherein the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the calculation control device determines that the vehicle departs from the lane (Paragraph 74).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gohng’s teaching with Smith’s teaching in order to enable an alternate means to notify a driver about a condition of a vehicle.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (GB 2550242 A) in view of Nogimori (US 20180257565 A1) as applied to claims 3 & 4 above, and further in view of Gohng et al. (US 20120326967 A1).
In regards to claim 11, Smith modified fails to teach the vehicle status determination device is a front-of-vehicle determination device, wherein the front-of-vehicle determination device is configured to detect a lane of a road on which the vehicle is running, wherein the calculation control device is configured to determine whether the vehicle departs from the lane on a basis of the lane detected by the front-of-vehicle determination device, and wherein the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the calculation control device determines that the vehicle departs from the lane. Gohng on the other hand teaches the vehicle status determination device is a front-of-vehicle determination device, wherein the front-of-vehicle determination device is    configured to detect a lane of a road on which the vehicle is running, wherein the calculation control device is configured to determine whether the vehicle departs from the lane on a basis of the lane detected by the front-of-vehicle determination device, and wherein the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the calculation control device determines that the vehicle departs from the lane (Paragraph 74).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gohng’s teaching with Smith modified’s teaching in order to enable an alternate means to notify a driver about a condition of a vehicle.
In regards to claim 12, Smith modified fails to teach the vehicle status determination device is a front-of-vehicle determination device, wherein the front-of-vehicle determination device is configured to detect a lane of a road on which the vehicle is running, wherein the calculation control device is configured to determine whether the vehicle departs from the lane on a basis of the lane detected by the front-of-vehicle determination device, and wherein the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the calculation control device determines that the vehicle departs from the lane. Gohng on the other hand teaches the vehicle status determination device is a front-of-vehicle determination device, wherein the front-of-vehicle determination device is configured to detect a lane of a road on which the vehicle is running, wherein the calculation control device is configured to determine whether the vehicle departs from the lane on a basis of the lane detected by the front-of-vehicle determination device, and wherein the display device is configured to display the predetermined notification in response to an instruction from the calculation control device in a case where the calculation control device determines that the vehicle departs from the lane (Paragraph 74).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gohng’s teaching with Smith modified’s teaching in order to enable an alternate means to notify a driver about a condition of a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685